Citation Nr: 0524691	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 11, 1969 to July 
10, 1973 and had subsequent service in the Air National 
Guard. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In December 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including  
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also 38 C.F.R. § 20.903 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In September 
2003, the Board remanded the case to the RO consistent with 
the holding in DAV.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection is currently in effect for venous 
insufficiency with history of cellulitis and probable 
superficial phlebitis of the left lower extremity, rated as 
60 percent disabling; venous insufficiency of the right lower 
extremity, rated as 60 percent disabling; and bilateral 
hearing loss, rated as noncompensably disabling; with a 
combined disability rating of 90 percent.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment 
in keeping with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) was enacted 
and became effective.  This law describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  VA also revised the regulations effective November 
9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his TDIU 
claim.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  In 
compliance with the Board's September 2003 remand, in an 
April 2004 letter, VA gave the notice required by the VCAA.  
The veteran did not respond.  Missing VA treatment records 
dated from 1997 to February 2005 and copies of a June 2003 VA 
audiological examination report and a July 2003 addendum have 
been associated with the record.  Various statements from the 
veteran and his representative are also in the claims file.  
In June 2003 and May 2004, the veteran was afforded VA 
examinations, including a review of the information in the 
veteran's claims file.  His claim was readjudicated and a 
supplemental statement of the case (SSOC) was issued in May 
2005.  In the April 2004 VCAA and various duty to assist 
letters, the 2003 Board remand, the most recent SSOC, and its 
cover letter, VA notified the veteran of what information it 
had received and what information he needed to establish 
entitlement to a TDIU.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's September 
2003 remand with regard to the issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the VCAA's enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  In light of the decision herein to grant a TDIU, the 
Board finds that there has been no prejudice to the veteran 
in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran now meets the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  He is 
service connected for: venous insufficiency with history of 
cellulitis and probable superficial phlebitis of the left 
lower extremity, rated as 60 percent disabling; venous 
insufficiency of the right lower extremity, rated as 60 
percent disabling; and bilateral hearing loss, rated as 
noncompensably disabling; with a combined disability rating 
of 90 percent.  As a result, the schedular requirements for 
the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16.

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

A June 2003 VA neurological examiner indicated that both legs 
showed severe varicosities in the thighs and calves and 
evidence of multiple stripping procedures on the left as well 
as a surgically treated statis ulcer on the left ankle.  The 
degree of swelling was relatively modest when viewed just 
after his support stockings were removed.  The diagnoses were 
sensorineural hearing loss, sufficiently severe to require 
bilateral hearing aids, and relatively severe varicosities, 
bilaterally.  With correction by hearing aids, the veteran's 
level of hearing impairment is not in itself severe enough to 
prevent some types of work.  But the examiner stated that the 
veteran's varicosities are not of themselves a neurological 
problem, and that it would be more appropriate for an 
internist or a general surgeon to evaluate him in terms of 
their severity and their impact on his ability to work.  He 
added that the veteran does have obvious symptoms related to 
his varicosities that are worsened by prolonged standing or 
walking, although he would think that some types of work 
could still be accomplished even with these problems.  

Following review of the claims file, a June 2003 VA 
audiological examiner, in a July 2003 addendum, noted that 
based upon the veteran's audiometric profile alone, it would 
appear that his hearing loss would not preclude him from 
gainful employment.  The examiner added, however, that the 
veteran's hearing loss would limit the nature of that 
employment because he has bilateral hearing loss that is much 
worse in the higher frequencies than in the lower 
frequencies.  This type of hearing loss typically results in 
significant difficulty in understanding speech under less 
than ideal listening conditions.  Such conditions may 
include, but are not limited to, trying to understand the 
speech of a person who cannot be seen, perhaps because they 
are not in the same room or may be in the same room with 
their back turned towards the listener.  Another condition 
that would make speech difficult to understand for the 
veteran would be the presence of any type of background 
noise, consisting of other people speaking or other type of 
mechanical noise.  Under these conditions, the veteran would 
be expected to exhibit extreme difficulty understanding what 
is being said.  Under ideal listening conditions, that is 
with the speaker a short distance from the listener, with 
full vision of the speaker's face and with no background 
noise, an individual listener with the veteran's type of 
hearing loss would be expected to follow conversational 
speech with little difficulty. 

A May 2004 VA examiner noted that the veteran had a partial 
bilateral vein stripping procedure done in 1990 and, in 
August 1998, the veteran had a subfascial endoscopic ligation 
of perforator vessels of the left lower extremity plus two 
multiple segmental ligations of recurrent varicose veins of 
the left lower extremity.  Since that surgical procedure, the 
veteran has had no recurrence of the statis ulcer in either 
leg or foot.  The veteran's main problem with the 
varicosities is painful swelling of his feet and lower legs, 
if he sits or stands for a period of time, the length of 
which varies.  The veteran complained of itching of his legs 
in the wintertime.  He wore support hose and elevates his 
feet frequently.  Moderate walking and elevation of his legs 
help with the swelling.  About two months earlier, the 
veteran had a vein on the medial side of the right ankle 
rupture and bleed spontaneously.  This had never occurred 
before nor has it since.  The veteran complained of some 
fatigue of his legs when walking.  He has not worked a 
regular job since his discharge from service in 1994, even 
though he has tried once or twice since then.  In his spare 
time, the veteran does some trading and selling of various 
things.  The examiner stated that the veteran would not be 
able to do a desk or sedentary job unless he could keep his 
legs elevated and besides he is not trained for this type of 
job.  The veteran was trained as an electronics technician, 
but has not kept up with the advances in technology.  The 
degree of functional loss from flare-ups or symptoms on 
extended use depends entirely on what the flare-up is.  If 
the veteran has an insignificant problem such as a ruptured 
varicose vein, the functional loss is minor.  If he should 
get a severe deep or superficial vein thrombophlebitis, the 
functional loss could be totally debilitating.  After 
examining the veteran, the examiner opined that it is as 
likely as not that the veteran's venous disabilities alone 
would preclude gainful employment, if by that is meant 
someone hiring him for a job.  He does buy and sell things, 
but how much he makes doing this is conjectural.  

The Board recognizes that the July 1998 VA general medical 
examiner indicated that the veteran should be wearing 
compression hose and that he could see no reason for total 
unemployability.  However, he did not comment on the effect 
on the veteran's employability, if he should get a severe 
deep or superficial vein thrombophlebitis, or the veteran's 
hearing loss, which makes it difficult for the veteran to 
understand speech under normal listening conditions.  
Moreover, the June 2003 VA neurological examiner indicated 
that another type of examiner, an internist or a general 
surgeon, would be better qualified to express an opinion on 
the effect that the veteran's varicosities have on his 
employability.  Thus, the Board gives more weight to the May 
2004 VA examiner's opinion.

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a TDIU due to service-connected disabilities have been 
met.




ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


